Citation Nr: 0823371	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  96-42 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for a depressive disorder.

2.	Service connection for nocturnal myoclonus/restless leg 
syndrome.  

3.	Service connection for degenerative disc disease of the 
cervical spine.  

4.	Service connection for arthritis.  

5.	Service connection for myeloma/melanoma on the abdomen. 

6.	Evaluation of flexion deformity of the third, fourth, and 
fifth digits involving the left foot, currently noted as zero 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1974 to July 
1994.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1995 
and September 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.      

The Board remanded this matter for further development in 
October 1999.  And in May 2006 the Board sought additional 
medical analysis in the form of expert medical opinions from 
specialists with the Veterans Health Administration (VHA).  
Pursuant to the veteran's request, the Board again remanded 
this matter for further development in April 2007.  

The Board notes that, by statement dated in August 2002, the 
veteran claimed service connection for sleep apnea.  It 
appears, based on the record, that this issue has not been 
adjudicated yet.  The Board refers this matter to the RO for 
appropriate development.     


FINDINGS OF FACT

1.	The veteran's depressive disorder is not related to active 
service.  

2.	The veteran's nocturnal myoclonus/restless leg syndrome is 
not related to active service.  

3.	The veteran's cervical spine disorder is not related to 
active service.  

4.	The veteran's arthritis is not related to active service.  

5.	The veteran's myeloma/melanoma on the abdomen is not 
related to active service.  

6.	The veteran's left foot/toes disorder does not manifest 
severe symptoms that are equivalent to the amputation of his 
great toe, and has not resulted in resection of a metatarsal 
head.  

7.	The veteran's left foot/toes disorder is not manifested by 
hammertoes in all toes on the left foot.  


CONCLUSIONS OF LAW

1.	A depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.	Nocturnal myoclonus/restless leg syndrome was not incurred 
in or aggravated by active service, nor may it be presumed 
related to service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.	A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

4.	Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

5.	Myeloma/Melanoma on the abdomen was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

6.	The criteria for a compensable rating for the veteran's 
left foot/toes disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 
5282 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders, and an increased rating for a foot disorder.  In 
the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued notification letters to the veteran in August 2002 
and December 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the veteran of the evidence 
needed to substantiate his claims.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And VA advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide complete notification to the veteran 
before the initial adjudication of his claims in June 1995 
and September 2002.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  VA did not 
provide the veteran with notification regarding effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  And, though VA provided 
the veteran with general notification on disability 
evaluations, VA has not provided the veteran with particular 
notification on the disability criteria at issue in his 
increased rating claim for a foot disorder.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claims 
will be denied.  The veteran will not be negatively affected 
by the lack of notice regarding effective dates as no new 
effective date will be assigned for these claims.  With 
regard to the increased rating claim, the Board notes that 
the December 2007 Supplemental Statement of the Case provided 
the veteran with disability criteria related to foot 
disorders.  The Board notes moreover that the December 2007 
Supplemental Statement of the Case amounts to a full 
readjudication of the veteran's claims following notice.  See 
Mayfield, 444 F.3d 1328.  

Based on this background, the Board finds the late notice, 
and the lack of notice regarding effective dates and specific 
disability criteria, to be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA provided the veteran with a VA 
compensation examination to help him in supporting his 
increased rating claim.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  The Board sought and received VHA opinions 
from specialists to thoroughly assess the veteran's claims 
for service connection.  And, contrary to the veteran's 
assertion in March 2008, the RO obtained medical records 
relevant to the appeal, to include VA treatment records from 
the VA outpatient clinic in Lubbock, Texas.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

In May 2002, the veteran filed service connection claims for 
depression, skin cancer, nocturnal myoclonus/restless leg 
syndrome, degenerative disc disease of the cervical spine, 
and generalized arthritis.  In the September 2002 rating 
decision currently on appeal, the RO denied each of these 
claims.  For the reasons set forth below, the Board agrees 
with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the interest of clarity and simplicity, the Board will 
address each of the veteran's service connection claims 
separately below.  

        Depressive Disorder

The evidence of record indicates that the veteran has a 
current depressive disorder.  Several private treatment 
records and medical reports - dated between October 2000 and 
December 2003 - note diagnoses of depression and major 
depression.  A March 2004 VA compensation examination report 
notes a diagnosis of depression.  A March 2006 VHA opinion 
from a psychiatrist notes the veteran's diagnosis of 
depression.  And VA treatment records dated until as recent 
as November 2007 note a diagnosis of major depression.  As no 
medical evidence of record challenges these findings, the 
Board finds that the veteran has a current depressive 
disorder and that the first element of Pond is established 
for this claim.  Pond, 12 Vet. App. at 346.    

The Board finds, however, that the second and third elements 
of Pond are unsatisfied here.  

As to the second element of Pond, the Board has uncovered no 
evidence in the veteran's service medical records, or 
elsewhere, which evidences any complaints, treatment, or 
diagnoses for any type of mental, emotional, or psychiatric 
disorder in service.  In fact, the veteran's separation 
reports of medical examination and history, executed upon his 
discharge in 1994, indicate the opposite - each is negative 
for any mental disorders.  Pond, 12 Vet. App. at 346.  
Moreover, the earliest medical evidence merely noting either 
a complaint, treatment, or diagnosis of a post-service 
psychiatric disorder is found in October 2000 private medical 
records (reflecting complaints of anxiety and depression), 
which are dated over 6 years following the veteran's 
discharge from service in 1994.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not file a 
claim for service connection for depression until May 2002, 
almost 8 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  
      
In sum, the record contains no medical evidence of a chronic 
in-service depressive disorder, of the development of a 
depressive disorder within one year of discharge from 
service, or of a continuity of symptomatology indicative of a 
depressive disorder in the first several years following 
service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. 
App. at 346.  The second element of Pond is not established 
for this claim therefore.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current depressive disorder to service.  Rather, 
the only medical professional to address this issue found the 
two unrelated.  In the March 2006 VHA opinion, the 
psychiatrist stated that there is no evidence in the record 
that the veteran experienced depression during active duty, 
or that any post-service depression related to his active 
service.  In conclusion, he found the veteran's depression 
unrelated to service.  As no competent medical evidence of 
record challenges this finding, the third element of Pond is 
unestablished here.  Pond, 12 Vet. App. at 346.  As such, the 
veteran's service connection claim for a depressive disorder 
must fail.  

	Nocturnal Myoclonus/Restless Leg Syndrome

The evidence of record indicates that the veteran currently 
has nocturnal myoclonus and restless leg syndrome.  December 
2001 private medical records reflect neurological examination 
and a diagnosis of nocturnal myoclonus.  Private medical 
records dated in June 2002, October 2002, and June 2003 state 
diagnoses of sleep disorders.  And VA treatment records dated 
as recent as November 2007 note restless leg disorder.  As no 
medical evidence of record challenges these findings, the 
Board finds that the veteran has nocturnal myoclonus and 
restless leg syndrome, and that the first element of Pond is 
established for this claim.  Pond, 12 Vet. App. at 346.    

The Board finds the second and third elements of Pond 
unsatisfied here, however.  As to the second element, service 
medical records, to include the veteran's separation reports 
of medical history and examination, are negative for 
complaints, treatment, or diagnoses indicating nocturnal 
myoclonus or restless leg syndrome.  The earliest medical 
evidence addressing nocturnal myoclonus or restless leg 
syndrome is found in December 2001 private records dated over 
7 years following the veteran's discharge from service in 
1994.  And the veteran did not file his service connection 
claim for these disorders until May 2002, almost 8 years 
following service.  See Maxson and Shaw, supra.        

In assessing the second element of Pond for this claim, the 
Board has reviewed the veteran's contention that documented 
in-service complaints of shooting pain and cramps in his legs 
comprised symptoms of nocturnal myoclonus and restless leg 
syndrome.  The Board first notes that, as the veteran is a 
layperson and not a medical professional, he is not competent 
to render a medical opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay persons are 
not competent to proffer medical opinions or diagnoses).  
Second, the Board notes a March 2006 VHA opinion of record 
rendered by a VA neurologist, which specifically addresses 
the veteran's statements regarding etiology.  In that 
opinion, the specialist stated that the veteran's in-service 
leg pain was consistent with the veteran's diagnosed 
lumbosacral disorders, and not any sleep or leg disorders.  

As such, the record fails to support the veteran's claim that 
he incurred his sleep and restless leg disorders in service - 
the record contains no medical evidence of chronic in-service 
nocturnal myoclonus or restless leg syndrome, of the 
development of these disorders within one year of discharge 
from service, or of a continuity of symptomatology indicative 
of these disorders in the first several years following 
service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. 
App. at 346.  The second element of Pond is therefore not 
established for this claim.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current nocturnal myoclonus and restless leg 
syndrome to service.  Rather, the only medical professional 
to address this issue found these two disorders unrelated to 
service.  In the March 2006 VHA opinion, the neurologist 
stated that there was no evidence of any symptoms during 
service that would support the diagnosis of nocturnal 
myoclonus or restless leg syndrome.  As no competent medical 
evidence of record challenges this finding, the third element 
of Pond is unestablished here.  Pond, 12 Vet. App. at 346.  
As such, the veteran's service connection claim for nocturnal 
myoclonus and restless leg syndrome must fail.  

        Cervical Spine Disorder 

The evidence of record indicates that the veteran has a 
current cervical spine disorder.  The veteran submitted into 
evidence July 2001 private magnetic resonance imaging (MRI) 
results showing minimal right paracentral disc protrusion at 
the C6-7 level, and moderate multilevel disc desiccation.  He 
submitted into evidence a May 2002 private medical record 
noting a diagnosis of degenerative joint disease in the neck.  
August 2004 VA treatment records specify neck arthritis.  And 
VA treatment records dated into 2007 note multiple-site 
degenerative joint disease.  Based on this evidence, and the 
evidence of the veteran's complaints of pain and limitation 
of motion, the Board finds that the veteran has a current 
cervical spine disorder.  The first element of Pond is 
satisfied for this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unsatisfied here, however.  

Though the record is replete with evidence of in-service 
lumbar and thoracic spine disorders, the record is devoid of 
evidence indicating an in-service neck disorder.  The Board 
reviewed the veteran's separation reports of medical 
examination and history, which are negative for a neck 
disorder.  Pond, 12 Vet. App. at 346.  And the Board notes 
that post-service medical examinations, to include X-rays in 
October 1996, indicated a normal cervical spine despite the 
veteran's complaints of pain and stiffness.  In fact, the 
record does not indicate a neck disorder until May 2000 when, 
despite normal x-rays, a VA compensation examiner diagnosed 
the veteran with chronic cervical strain.  As such, the 
earliest medical evidence addressing a neck disorder is dated 
almost 6 years after service.  And again, the veteran did not 
file his service connection claim for this disorder until May 
2002, almost 8 years following service.  See Maxson and Shaw, 
supra.   

As such, the record fails to support the veteran's claim that 
he incurred a cervical spine disorder in service - the record 
contains no medical evidence of a chronic in-service neck 
disorder, of the development of this disorder within one year 
of discharge from service, or of a continuity of 
symptomatology indicative of this disorder in the first 
several years following service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  The second element 
of Pond is therefore not established for this claim.  Pond, 
12 Vet. App. at 346.  

As to the third element of Pond, the Board finds that there 
is no evidence of record that connects the veteran's current 
neck disorder with his claimed neck problems in service.  
Pond, 12 Vet. App. at 346.  Rather, the only professional 
medical evidence addressing this issue is found in a VHA 
opinion signed by an orthopedist and neurologist in September 
2006.  After reviewing the evidence of record, these 
specialists stated that service and the neck disorder were 
likely unrelated.  As a rationale, the specialists stated 
that the veteran expressed no neck pain while in service.  As 
no competent medical evidence of record challenges this 
finding, the third element of Pond is unestablished here.  
Pond, 12 Vet. App. at 346.  As such, the veteran's service 
connection claim for a cervical neck disorder must fail.  

        Arthritis 

The veteran has also claimed service connection for a 
generalized arthritis disorder.  In May 2002, the veteran 
filed a service connection claim citing arthritis symptoms in 
his "fingers, wrists, neck, elbows, toes, etc."  

The Board finds that the evidence supports a finding that the 
veteran has a current arthritis disorder.  Though a VA 
compensation examination report dated in May 2000 
characterized the veteran's complaints of joint pain as 
symptomatic arthralgia, the examiner nevertheless found 
evidence of degenerative joint disease in the veteran's 
knees.  Similarly, private medical evidence, dated in 
September 2001, indicates an impression of rheumatoid 
arthritis.  VA MRI, dated in June 2001, noted spondylolysis 
at L4-5, while July 2001 private MRI noted multilevel disc 
desiccation in the veteran's neck.  An August 2004 VA 
treatment record noted multiple-site degenerative joint 
disease.  And the September 2006 VHA opinion of record, 
signed by an orthopedist and neurologist, recognized the 
veteran with an "arthritis disorder."  Based on this 
evidence, the Board finds the first element of Pond satisfied 
for this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unsatisfied here, however.  

With regard to the second element of Pond, the Board 
recognizes the veteran's many complaints of pain and swelling 
during his 20 years of active service.  Service medical 
records dated from the mid 1970s to the mid 1990s reference 
pain in the ankles, feet, chest, abdomen, leg, flanks, 
shoulders, knees, wrists, elbows, ribs, and lower to middle 
back.  The Board acknowledges that a December 1991 service 
medical record indicates "possible" mild or early 
degenerative disc fractures in the veteran's lower back.  The 
Board also recognizes that, in his separation report of 
medical history, the veteran noted "don't know" for whether 
he then had or had ever had arthritis.  

The record clearly supports the contention that the veteran's 
complaints of pain in service relate to certain current 
disorders - this is why the RO service connected the veteran 
for low back strain, interscapular and thoracic strain, 
tendonitis of the wrist, a cruciate ligament disorder of the 
right knee, and costochondritis of the ribs.  

The record contains no in-service diagnosis of arthritis, 
however.  Even the separation examination report of June 1994 
lacked an arthritis diagnosis (despite the December 1991 
finding of "possible" arthritis).  So the record fails to 
support the veteran's claim that he incurred an arthritis 
disorder in service - the record contains no medical evidence 
of a chronic in-service arthritis disorder.  

The earliest medical evidence of arthritis is found in the 
May 2000 VA compensation examination noting mild knee 
arthritis.  This report is dated over 5 years following 
separation from service.  See Maxson, supra.  So the record 
does not indicate arthritis within one year of discharge, or 
demonstrate a continuity of symptomatology indicative of this 
disorder in the first several years following service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
The second element of Pond is therefore not established for 
this claim.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds that there 
is no medical evidence of record that connects the veteran's 
current arthritis with his symptoms noted in service.  Pond, 
12 Vet. App. at 346.  Rather, the only professional medical 
evidence addressing this issue is found in the September 2006 
VHA opinion signed by the orthopedist and neurologist.  After 
reviewing the evidence of record, the opinion stated that 
service and the arthritis disorder were likely unrelated.  As 
a rationale, the specialists stated that the record yielded 
no evidence of an in-service arthritis disorder.  As no 
competent medical evidence of record challenges this finding, 
the third element of Pond is unestablished here.  Pond, 12 
Vet. App. at 346.  As such, the veteran's service connection 
claim for an arthritis disorder must fail.  

	Myeloma/Melanoma on the abdomen. 
	
The evidence of record indicates that the veteran has current 
residuals of a skin cancer disorder.  The record indicates 
that VA medical personnel excised a skin cancer lesion from 
the veteran's abdomen in August 2000.  A March 2003 VA 
dermatology clinical note indicates a history of skin cancer 
on the abdomen, and noted the veteran's large linear scar on 
the abdomen reflecting removal of such.  March 2003 VA 
medical records show results of a biopsy from skin on the 
chest showing melanocytic nevus, junctional type.  And a VA 
dermatologist found, in a July 2006 VHA opinion, that the 
veteran has residuals of the removal of a malignant melanoma.  
As no evidence of record disputes these findings, the Board 
finds the first element of Pond satisfied for this claim.  
Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unsatisfied here, however.  

As to the second Pond element, the Board has found no medical 
evidence of record supporting the veteran's claim to an in-
service incurrence of skin cancer on his abdomen.  In fact, 
the veteran's separation reports of medical examination and 
history, executed upon his discharge in 1994, are negative 
for such a disorder.  The separation examination report noted 
the veteran's skin as normal, and his abdomen and viscera as 
normal.  Pond, 12 Vet. App. at 346.  And in the separation 
report of medical history, the veteran indicated that he did 
not have at that time, and had never had, disorders 
concerning his skin or his stomach.  He even indicated that 
he did not have, and had never had, "tumors, growths, cysts, 
[or] cancer."  

Moreover, the earliest medical evidence addressing skin 
cancer on the veteran's abdomen is found in an April 1999 
private medical record (dated almost five years following 
service) which expresses concern about moles found on the 
veteran's trunk.  And the veteran did not file his service 
connection claim for this disorder until May 2002, almost 8 
years following service.  See Maxson and Shaw, supra.         

As such, the record fails to support the veteran's claim that 
he incurred a skin cancer disorder on the abdomen in service 
- the record contains no medical evidence of a chronic in-
service skin cancer disorder, of the development of this 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of this disorder in 
the first several years following service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  The 
second element of Pond is therefore not established for this 
claim.  Pond, 12 Vet. App. at 346.  

In considering the second element of Pond here, the Board 
reviewed evidence indicating that the veteran has, and has 
had, a skin disorder.  The veteran's enlistment report of 
medical examination indicated that the veteran had a 
birthmark on his abdomen.  This report also notes that the 
veteran had a scar between his second and third fingers as a 
result of a tumor removal.  In the October 1979 report of 
medical history, the veteran indicated that he either had 
then, or had had in the past, "tumor, growth, cyst, 
cancer[.]"  Records dated in April 1990 show that the 
veteran had a skin lesion removed from the 4th digit of his 
right hand.  And the March 2003 VA examiner found 
"[m]ultiple nevi on chest, back, extremities[.]"  

The Board finds however that, as this claim as been narrowly 
drawn, the record fails to support a finding that the veteran 
incurred skin cancer on his abdomen in service.  The July 
2006 VHA dermatologist's opinion addressed these other skin 
disorders, moreover, and found that the removed abdominal 
tumor was in no way connected with the benign dermatofibroma 
excised from the veteran's hand.  

As to the third element of Pond, the Board finds that there 
is no medical evidence of record that connects to service the 
veteran's current residuals of skin cancer on his abdomen.  
Pond, 12 Vet. App. at 346.  Rather, the only professional 
medical evidence addressing this issue is found in the VA 
dermatologist's July 2006 VHA opinion, which states 
affirmatively that the veteran's malignant skin lesion, 
removed from his abdomen in August 2000, was likely unrelated 
to service.  As no competent medical evidence of record 
challenges this finding, the third element of Pond is 
unestablished here.  Pond, 12 Vet. App. at 346.  As such, the 
veteran's service connection claim for an arthritis disorder 
must fail.  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

III.  The Merits of the Claim for an Increased Rating

The veteran claimed service connection for a left foot 
disorder in April 1995.  Specifically, the veteran claimed 
that deformity of the third, fourth, and fifth digits on his 
left foot related to service.  In June 1995, the RO granted 
the veteran's service connection claim and assigned a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement with the assigned rating, arguing that a higher 
disability evaluation was due for his disorder.  The veteran 
then restated his position in his timely appeal to the Board.  
For the reasons set forth below, the Board agrees with the 
RO's decision here, and finds a compensable rating 
unwarranted here at any time during the pendency of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  See also Alemany, supra.  

Disabilities of the foot are rated under 38 C.F.R. § 4.71a 
(2007).  The RO rated the veteran's foot/toes disorder under 
Diagnostic Code (DC) 5280 of 38 C.F.R. § 4.71a.  This code 
provision pertains to hallux valgus disorders, which are 
characterized by "angulation of the great toe away from the 
midline of the body, or toward the other toes."  Stedman's 
Illustrated Medical Dictionary 730 (27th ed. 2000).  This 
code provides a 10 percent evaluation where the evidence 
shows an operation on the foot with resection of metatarsal 
head, or shows severe disability equivalent to amputation of 
the great toe.  

The Board finds that the medical evidence of record does not 
warrant a 10 percent rating under DC 5280.      

The earliest post-service medical evidence pertaining to the 
foot disorder is dated in October 1996.  VA x-ray evidence 
indicated then that the veteran's toes on his left foot were 
plantar flexed, and that the veteran's left foot was 
otherwise unremarkable.  

The veteran underwent VA compensation examination in October 
1996 as well.  The examiner stated that the veteran's flexion 
deformity on the left foot was probably a congenital 
disorder.  

A May 2000 x-ray confirmed the October 1996 x-ray results - 
that the veteran's foot is plantar flexed, but otherwise 
unremarkable.  

The veteran again underwent VA compensation examination in 
May 2000.  The examiner reported the veteran's limitation of 
motion due to pain, and diagnosed the veteran with a flexion 
deformity, which was of mild to moderate degree.  He stated 
that the third, fourth, and fifth toes of the left foot had 
begun to point downwards in chronic flexion bordering on 
ankylosis.  He stated that the disorder did not represent a 
significant disability, or one that would be equivalent to 
amputation of the great toe.  This examiner noted that the 
disorder was developmental, moreover, stating that the 
veteran had experienced the symptoms for "something like 
twenty-five years or more."  

In a May 2001 VA compensation examination for the joints, the 
examiner stated that the veteran's limited motion in his foot 
was not equivalent to amputation of the left great toe.  

The veteran underwent a third VA compensation examination of 
his foot in March 2004.  The examiner noted the veteran's 
complaints of pain, but also noted the veteran's normal gait, 
and that he used no ambulatory aids or special shoe 
modifications or inserts.  The examiner also noted hammertoe 
deformities of the third, fourth, and fifth toes, with a 
varus rotation and angulation of the toes.  The examiner 
noted a partial crossing of the third toe under the second 
toe, and crossing of the fifth toe under the fourth toe.  The 
examiner noted that the contractures of the toes were 
partially reducible, but there was some rigid deformity at 
the DIP joints that was not reducible.  And the examiner 
noted some tenderness of the flexed toes with manipulation of 
the contracted joints.  

Hence, there is no evidence of an operation on the foot with 
resection of metatarsal head, or of severe disability 
equivalent to amputation of the great toe.  As such, the 
medical evidence of record does not warrant a compensable 
evaluation in this matter under Diagnostic Code 5280.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  

As the veteran, and the May 2001 VA examiner, characterized 
the toe disorder as hammertoes, the Board also reviewed 
criteria under Diagnostic Code 5282 vis a vis the medical 
evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5282.  Under this provision, a 10 percent evaluation is 
warranted where evidence shows hammertoes for all toes 
without claw foot.  As there is no evidence of record that 
all toes are hammertoes, a compensable evaluation under this 
provision is not appropriate either.      

The Board also reviewed several other DCs pertaining to foot 
disorders, but found them inapplicable here based on the 
medical evidence.  Diagnostic Code 5276 pertains to flat foot 
disorders, DC 5277 to bilateral weak foot disorders, DC 5278 
to claw foot disorders, DC 5279 to Morton's disease, DC 5281 
to severe hallux rigidus, DC 5283 to malunion or nonunion of 
the tarsal or metatarsal bones, and DC 5284 applies to foot 
injuries.  As the record does not show that the veteran 
injured his foot in service, or that he has any of the 
disorders listed above, these DCs cannot form the basis for 
an increase here.  See 38 C.F.R. § 4.71a.      

As such, a compensable schedular rating is unwarranted here 
at any time since the effective date of the award of service 
connection.  Neither an increased rating, nor staged ratings, 
is appropriate for the period of the veteran's appeal.  See 
Fenderson, supra.  

Finally, the Board has considered whether a higher rating is 
warranted for the veteran's service-connected left foot 
disorder based on an extraschedular basis, or on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran claims that his pain entitles him to an increased 
rating under Deluca, et al.  The Board has considered the 
veteran's complaints of pain and swelling from walking.  
However, the medical evidence shows that the veteran's 
disorder is a flexion deformity of mild to moderate degree, 
for which he does not experience weakness, swelling, 
incoordination, instability, or fatigability.  His functional 
limitations are "entirely subjective" as the May 2001 VA 
examiner noted.  His limitation is not equivalent to what 
would be experienced with a great toe amputation.  And the 
competent medical evidence shows that, even though the 
veteran was granted service connection for this disorder, the 
disorder is likely developmental.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2007) (congenital or developmental defects as such are 
not diseases within the meaning of applicable legislation 
providing compensation benefits).  This means that the 
veteran likely had this disorder most of his life and that, 
despite its limitations, he was functionally sound enough to 
serve in the US military for 20 years.  Hence, the Board 
finds evaluation unwarranted here for pain, limitation, 
fatigability, weakness, or incoordination under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 202.  

The Board also finds an extraschedular rating unwarranted for 
the foot disorder.  Application of the regular schedular 
standards is found practicable here.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert and Alemany, both supra.    

The Board notes that it has closely reviewed and considered 
the veteran's statements.  While these statements may be 
regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, these statements alone are 
insufficient to prove his claims.  Ultimately, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  








	(CONTINUED ON NEXT PAGE)



ORDER

1.	Service connection for a depressive disorder is denied.

2.	Service connection for nocturnal myoclonus or restless leg 
syndrome is denied.  

3.	Service connection for degenerative disc disease of the 
cervical spine is denied.  

4.	Service connection for arthritis is denied.  

5.	Service connection for myeloma/melanoma on the abdomen is 
denied. 

6.	Entitlement to a compensable evaluation for a left 
foot/toes disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


